DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on January 22, 2021 for the patent application 16/017,762 filed on June 25, 2018. Claims 1, 2, 7, 9, 10, 15, 17 and 18 are amended. Claims 1-20 are pending. The first office action of October 29, 2020 are fully incorporated by reference into this Final Office Action.

Drawings
Regarding FIG. 3, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIG. 3 from complying with 37 CFR 1.84(a)(1).

Regarding FIG. 3, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIG. 3 from complying with 37 CFR 1.84(m).

Regarding FIGS. 1, 2A and 2B, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 9 and 17, recites the limitation “a digital target word.” Specifically, the limitation is not adequately described in the specification as originally filed and is reasonably rejected under a theory of new matter. As such, claims 1, 9 and 17 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-8, 10-16 and 18-22 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1, 9 or 17.
 
Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
“digital target word.” The limitation is originally introduced in claims 1, 9 and 17, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the digital target word”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 9 or 17. Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8, 10-16 and 18-22 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 9 or 17.

Subsequently, claims 2, 7, 10, 15 and 18 recite the limitation “digital target word.” The limitation is originally introduced in claims 1, 9 and 17, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the digital target word”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1, 9 or 17. Therefore, claims 2, 7, 10, 15 and 18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 3, 4, 11, 12, 19 and 20 recite the limitations “a stress level” and “a stress score.” The limitations are originally introduced in claims 1, 9 and 17, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the stress level” and “[[a]] the stress score”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1, 9 or 17. Therefore, claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 6 and 14 recite the limitation “the color vowel chart.” The limitation is not introduced in claims 1, 6, 9 or 14, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 6 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
“a common character portion.” The limitation is originally introduced in claims 1 and 9, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the common character portion”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 or 9. Therefore, claims 7 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 7 and 15 recite the limitation “the recorded speech.” The limitation is not introduced in claims 1, 7, 9 or 15, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 7 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 9 is directed to “a system” (i.e. a machine), and claim 17 is directed to “a non-transitory computer-readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “improving a spoken language skill of a speaker,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
“selecting an anchor phrase and target word, wherein the anchor phrase has a plurality of words with at least one character in common with the target word; presenting a visual representation the anchor phrase and the target word to the speaker; receiving an audible anchor phrase and an audible target word from the speaker; converting the audible anchor phrase into an anchor phrase; converting the audible target word into an anchor phrase; identifying a common character portion of the anchor phrase and the anchor phrase; scoring, a stress level of the at least one character in common, to produce a stress score; selecting a feedback response based at least in part on the stress score; and presenting the feedback response to the speaker.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one physical processor;” “physical memory comprising computer-executable instructions” and “a machine learning component,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “improving a spoken language skill of a speaker,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one physical processor;” “physical memory comprising computer-executable instructions” and “a machine learning component,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are 
In addition, dependent claims 2-8, 10-16 and 18-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8, 10-16 and 18-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 9 or 17. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on January 22, 2021 related to claims 1-20 are fully considered, but are not persuasive.  

Drawings 
The Applicant respectfully argues “The Office on page 2 asserted Figures 1, 2A, 2B and 3 are not fully in compliance with various sections of 37 C.F.R. 1.84 due to faint lines, improper shading, etc. Applicant requests rejections/objections to the drawings be held in abeyance until such time some of the claims are indicate to be patentable.” 
The Examiner respectfully agrees, however the objections under 37 C.F.R. 1.84(a), (b)(1) and (m) remain. As such, the argument is not entirely persuasive. 
 
Allowable Subject Matter 
The Applicant respectfully argues “Applicant appreciates the Office's indication of allowable subject matter for claims 1-20 if the statutory rejections are overcome.”
The Examiner respectfully agrees, however the rejections under 35 U.S.C. §§101, 112(a) and 112(b) remain. As such, the argument is not entirely persuasive. Therefore, no agreement regarding patentability has been reached. 


Claim Objections
The Applicant respectfully argues “claims 1, 2, 7, 9, 10, 15, 17 and 18 are amended herein to correct these errors of a typographical nature. Therefore, these objections have been overcome.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections are withdrawn.

Rejections under 35 U.S.C. §112
The Applicant respectfully argues “Applicant has corrected the typographical errors forming the bases of these rejections.”
The Examiner respectfully disagrees. The Applicant’s amendments have not addressed all of the 35 U.S.C. §112(b) rejections stated in the previous office action. As such, the rejections remain and are provided above. Further, the Applicant’s amendments have necessitated new grounds of rejection under  35 U.S.C. §112(a), also provided above. Therefore, the arguments are not persuasive and are not withdrawn.

Rejections under 35 U.S.C. §101
The Applicant respectfully argues “Applicant believes the Examiner indicated during the Examiner Interview that additional detail describing the machine learning component could be useful to help the claims over the rejections under 35 U.S.C. §101, even though there are no rejections over prior art. The embedded library is described in detail at least in paragraphs [0027] and [0030]-[0032] in the Specification, and are now part of all the claims via the current amendments.”
The Examiner respectfully disagrees. Upon further review of the claims in view of the specification, the Applicant’s “machine learning component” and “library” as claimed merely describes an application of the limitation. As discussed in the MPEP §2106, the courts have identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Furthermore, the courts have found application limitations are not to be enough to qualify as Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). In the present case, the Applicant’s claim merely describes an application of the “machine learning component” and “library.” Neither the claims nor the argument provides any evidence of a “practical application” or anything “significantly more” than the judicial exception. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant strongly believes the use of a machine learning component with an “embedded pronunciation scoring library” to perform the functions recited in the claims is useful, novel and patentable subject matter. Therefore, it is believed the rejections under 35 U.S.C. §101 have been overcome and should be withdrawn.”
The Examiner respectfully disagrees. First, arguments with regard to a “lack of prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Applicant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence  of subject-matter eligibility under 35 U.S.C. §101. 
Third, the analysis does not require even a prior art search to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Applicant’s claims merely recite a generic computer performing generic computer functions at a high level of generality which do not meaningfully limit the claims to amount to anything “significantly more.”
Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such the argument is not persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. § 101 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ROBERT P BULLINGTON/
Primary Examiner, Art Unit 3715